Citation Nr: 1043745	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  07-06 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Rodini, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1962 to January 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not present during service, or 
manifested within one year of the Veteran's discharge from 
service; and it is not shown to be causally or etiologically 
related to any disease, injury, or incident during service.

2.  Tinnitus was not present during service and is not shown to 
be causally or etiologically related to any disease, injury, or 
incident during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice 
must inform the claimant of any information and evidence not in 
the record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 
186 (2002).  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Proper VCAA notice must be provided to a claimant 
prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Veteran was advised in a July 2005 letter, prior to the 
initial unfavorable rating decision, of the evidence and 
information necessary to substantiate his claims, and the 
responsibilities of the Veteran and VA in obtaining such 
evidence.  He was not informed of VA's process for establishing a 
disability rating and an effective date in accordance with 
Dingess/Hartman.  However, as the Board concludes herein that the 
preponderance of the evidence is against both service connection 
claims, any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  Therefore, the 
lack of notice on such issues results in no prejudice to the 
Veteran.

The Board finds that VA has satisfied its duty to assist under 
the VCAA in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c).  The Veteran's service treatment records and post-
service private treatment records have been obtained and 
considered.  The Veteran has not identified, and the record does 
not otherwise indicate, any additional existing records that are 
necessary for a fair adjudication of his claims. 

The Veteran has also been provided with a VA examination in May 
2006 in order to ascertain the nature and etiology of his 
bilateral hearing loss and tinnitus.  Following a review of the 
Veteran's claims file, an interview with the Veteran, and a 
physical examination, the VA examiner opined that it was less 
than likely that the Veteran's hearing loss and tinnitus were 
related to his noise exposure during service.  In his October 
2010 Written Brief Presentation, the Veteran's representative 
appears to disagree with the VA examiner's findings.  The 
representative first notes that the VA examiner did not enquire 
as to whether the Veteran wore a helmet or not when riding his 
motorcycle, presumably post-service.  The Veteran's 
representative appears to be arguing that wearing a helmet, which 
the Veteran presumably wore, while engaging in recreational 
motorcycling mitigates any potential noise exposure from the 
activity.  To bolster this contention, the Veteran's 
representative cited Environmental Protection Agency and Ohio 
regulations regarding motorcycle noise decibel exposure limits.  
The representative also states that the Veteran spent five years 
total post-service as a machinist, and thus it was unclear as to 
whether or not Occupational and Safety Health Administration 
hearing protection guidelines were in effect during the Veteran's 
machinist work.  Again, this appears to be an attempt by the 
Veteran's representative to mitigate any potential post-service 
occupational noise exposure.  Despite the Veteran's 
representative's disagreement with the VA examiner's opinion and 
his attempt to mitigate any post-service noise exposure, neither 
the Veteran nor his representative, have argued that the May 2006 
examination is inadequate for adjudicating the claims.  

In this regard, the VA examiner specifically stated that the 
Veteran reported a history of occupational and recreational noise 
exposure during and subsequent to service.  Moreover, the 
examination report includes a description of such noise exposure.  
Therefore, while the Veteran's representative attempts to 
mitigate the Veteran's post-service occupational and recreational 
noise exposure, the Board finds that the May 2006 VA examination 
and opinion are sufficient to adjudicate the Veteran's service 
connection claims as the examiner fully considered all of the 
evidence of record, to include the Veteran's self-reported noise 
exposure during and after service.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of the claims.

II. Analysis

The Veteran contends that he sustained acoustic trauma in the 
military while employed as a machinist.  While working in this 
capacity, he maintains that he was consistently exposed to loud 
noise.  Consequently, the Veteran states that anything he has 
heard since service has been muffled.  He therefore asserts that 
service connection for his current diagnoses of bilateral hearing 
loss and tinnitus is warranted because these disorders are the 
result of such in-service noise exposure.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including those pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent 
manifestations of the same disease at any later date, however 
remote, may be service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity 
of symptoms is required where a condition in service is noted but 
is not, in fact, chronic or where a diagnosis of chronicity may 
be legitimately questioned.  Id. 

Service connection will be presumed for certain chronic diseases 
enumerated in 
38 C.F.R. § 3.309, including organic diseases of the nervous 
system (such as high-frequency sensorineural bilateral hearing 
loss), if they manifest to a compensable degree within one year 
after service, even if there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  VA regulations do not preclude service connection for 
hearing loss, which first met VA's definition of disability after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.304.  
See also Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

The auditory threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley, supra, at 157.  For VA purposes, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The Board must 
grant service connection where the evidence supports the claim or 
is in relative equipoise, but service connection must be denied 
where the preponderance of the evidence is against the claim.  
Id. at 55.

As noted above, the Veteran has reported acoustic trauma due to 
noise exposure in the military from work as a machinist.  
However, the Veteran's service treatment records reflect no 
complaints or diagnoses of hearing impairment or tinnitus.  The 
Board notes that the Veteran's December 1964 separation 
examination indicates hearing within the normal range.    

Service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  The 
Veteran's separation examination reflects an auditory threshold 
of 5 decibels at the 500, 1000, and 2000 Hertz levels, which 
translates to 20, 15, and 15 decibels in ISO units, respectively.  
His separation examination also reflects an auditory threshold of 
10 decibels at the 4000 Hertz level, which translates to 15 
decibels in ISO units.  The Board notes that the Veteran's 
separation examination did not test his hearing at the 3000 Hertz 
level.

Despite the fact that the record is silent regarding in-service 
treatment for hearing loss and/or tinnitus, the Veteran is 
competent to describe the nature and extent of his in-service 
noise exposure and hearing difficulties.  See 38 C.F.R. § 
3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  
Moreover, such is consistent with his military occupational 
specialty of machinist.  38 U.S.C.A. § 1154(a).   

Post-service records, including private treatment records and the 
May 2006 VA examination report, demonstrate current diagnoses of 
bilateral hearing loss and tinnitus as defined under VA 
regulations.  In a June 2005 treatment record, Dr. Shaner, one of 
the Veteran's private physicians, stated that the Veteran has had 
hearing issues since his office began treating him for various 
medical conditions in 1998.  Dr. Shaner also noted in a July 2001 
treatment record that the Veteran has complained of trouble 
comprehending speech.  Dr. Noche, another of the Veteran's 
private physicians, stated in a November 2001 treatment record 
that the Veteran has difficulty understanding what he hears.  Dr. 
Noche has also treated the Veteran for otomycosis on numerous 
occasions.  

In December 2000, the Veteran was diagnosed by a private 
audiologist at Wilson Hearing Centre with high frequency, 
bilateral, sensorineural hearing loss.  Additionally, in May 
2006, the VA examiner diagnosed the Veteran with normal hearing 
acuity through 750 Hertz, sloping to a moderately-severe 
sensorineural hearing loss in his left ear; and normal hearing 
acuity at 500 Hertz, sloping to a moderately-severe sensorineural 
hearing loss in his right ear.  The Veteran's auditory thresholds 
for all of the frequencies at 500, 1000, 2000, 3000, and 4000 
Hertz were 26 decibels or greater.  The VA examination report 
recorded speech discrimination at 86 percent and 88 percent for 
the right and left ears, respectively. 

Based on the foregoing, the Board finds that the contemporary 
medical evidence demonstrates a current bilateral hearing loss 
disability as defined by 38 C.F.R. 
§ 3.385.  In addition, although tinnitus is readily observable by 
laypersons and does not require medical expertise to establish 
its existence, see Charles v. Principi, 16 Vet.  App. 370 (2002), 
such diagnosis has been confirmed by the December 2000 private 
audiology test and the May 2006 VA examination.

The Board his first considered whether service connection is 
warranted for bilateral hearing loss on a presumptive basis.  The 
Board notes that the Veteran's representative contends that 
hearing loss arguably existed at separation due to the Veteran 
having a 10 decibel ASA (15 decibel ISO) threshold at 4000 Hertz 
at his December 1964 separation examination.  However, the 
auditory threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing loss.  
Hensley, supra, at 157.  Therefore, despite the Veteran's 
representative's contention, the record fails to show that the 
Veteran manifested hearing loss to a degree of 10 percent, 
pursuant to VA regulations, within the one year following his 
service discharge in January 1965.  As such, presumptive service 
connection is not warranted for bilateral hearing loss.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board has next considered whether service connection is 
warranted for bilateral hearing loss and/or tinnitus on a direct 
basis.  While there are current diagnoses of bilateral hearing 
loss and tinnitus of record, and the Veteran is competent to 
describe his in-service noise exposure and increased difficulty 
with hearing and tinnitus over the years, the Board finds that 
there is no competent evidence linking such disorders to his 
active duty military service.

The record shows that there are three medical opinions concerning 
the etiology of the Veteran's disorders: 1) a June 2005 treatment 
record by Dr. Shaner; 2) a June 2005 opinion by Dr. Davis, 
another of the Veteran's private physicians; and 3) the May 2006 
VA examination report.  

In his June 2005 treatment record, Dr. Shaner noted that the 
Veteran has had some hearing issues since he first started seeing 
the Veteran in 1998.  Nevertheless, 
Dr. Shaner specifically stated that he had no way of knowing 
whether the Veteran's hearing loss was service-connected or not, 
as he had not been following the Veteran for that problem.  Dr. 
Shaner was silent regarding the Veteran's tinnitus.  Therefore, 
as Dr. Shaner did not offer a definitive opinion regarding the 
etiology of the Veteran's bilateral hearing loss and tinnitus 
and, in fact, indicated that he had no way of knowing whether the 
Veteran's hearing loss was related to service, the Board accords 
his statement no probative weight.

In his June 2005 opinion, Dr. Davis noted the Veteran's 
contention attributing his hearing loss to in-service exposure to 
loud generators.  While Dr. Davis opined that the Veteran's 
hearing loss was due to noise exposure, he did not indicate 
whether such noise exposure occurred during service.  Moreover, 
it does not appear that Dr. Davis reviewed the Veteran's service 
treatment records, including his December 1964 separation 
examination showing normal hearing, or was aware of the Veteran's 
post-service noise exposure.  Dr. Davis was also silent as to the 
Veteran's tinnitus.  The Board notes that the weight of a medical 
opinion is diminished where that opinion is ambivalent, based on 
an inaccurate factual premise, based on an examination of limited 
scope, or where the basis for the opinion is not stated.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  Therefore, 
as Dr. Davis did not consider the full record and offered an 
opinion on an incomplete factual premise, the Board accords his 
opinion no probative weight.  

In the May 2006 VA examination report, the VA examiner opined 
that it was less than likely that the Veteran's hearing loss and 
tinnitus were related to his noise exposure during service.  The 
VA examiner reached this opinion after reviewing the Veteran's 
claims file (including service treatment records and private 
treatment records), obtaining a complete history of in-service 
and post-service noise exposure, and conducting a complete 
audiological examination.  The VA examiner also noted that the 
Veteran's service treatment records indicated normal hearing 
acuity at separation, and that the Veteran reported a history of 
occupational and recreational noise exposure post-discharge.   

As previously discussed, while the Veteran's representative 
essentially contended that the VA examiner did not properly 
consider the extent of the Veteran's post-service noise exposure, 
the Board finds that the VA examiner considered all of the 
evidence of record, to include the Veteran's service treatment 
records, post-service treatment records, and lay testimony, and 
conducted a clinical evaluation in rendering his opinion.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has held that a medical examination report must 
contain not only clear conclusions with supporting data, but also 
a reasoned medical explanation connecting the two.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").  Therefore, as 
the examiner offered an opinion with a rationale supported by the 
record, the Board accords the May 2006 VA examiner's opinion 
great probative weight.  

The Board notes that the Veteran has contended on his own behalf 
that his bilateral hearing loss and tinnitus are related to his 
military service.  Lay witnesses are competent to provide 
testimony or statements relating to symptoms or facts of events 
that the lay witness observed and is within the realm of his or 
her personal knowledge, but not competent to establish that which 
would require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and a 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's bilateral 
hearing loss and tinnitus and any instance of his military 
service to be complex in nature.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) (although the claimant is competent in 
certain situations to provide a diagnosis of a simple condition 
such as a broken leg or varicose veins, the claimant is not 
competent to provide evidence as to more complex medical 
questions).  Additionally, in a single-judge Memorandum Decision 
issued by the Court, it was noted that "in the absence of any 
medical evidence, the record must provide some evidence beyond an 
appellant's own conclusory statements regarding causation to 
establish that the appellant suffered from an event, injury or 
disease in service."  Richardson v. Shinseki, No. 08-0357, slip. 
op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes 
that such single judge decisions carry no precedential weight, 
they may be relied upon for any persuasiveness or reasoning they 
contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his difficulty 
hearing and complaints of tinnitus, the Board accords his 
statements regarding the etiology of such disorders little 
probative value as he is not competent to opine on such complex 
medical questions.  Specifically, where the determinative issue 
is one of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 
(1999).  The Veteran has offered only conclusory statements 
regarding the relationship between his military service and his 
current bilateral hearing loss and tinnitus.  Moreover, the 
Veteran never addressed the potential effect his post-service 
occupational and recreational noise exposure had on his 
disorders.  In contrast, the VA examiner took into consideration 
all the relevant facts in providing an opinion, to include the 
Veteran's in-service and post-service noise exposure.  Therefore, 
the Board accords greater probative weight to the May 2006 VA 
examiner's opinion.  

Moreover, to the extent that the Veteran has contended that he 
has experienced bilateral hearing loss and tinnitus since his 
service discharge, the Board finds such statements to lack 
credibility and, therefore, accords no probative weight to such 
contention.  In weighing credibility, VA may consider interest, 
bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In the instant case, the Board finds the Veteran's statements 
regarding continuity of symptomatology to be not credible as they 
are inconsistent with the other evidence of record and were made 
under circumstances indicating bias or interest.  Specifically, 
in his January 2005 Veteran's Application for Compensation and/or 
Pension, submitted for the purpose of obtaining a monetary 
benefit from VA, the Veteran stated that his hearing was limited 
to a muffled sound since service.  However, in a December 2000 
medical history report from the Wilson Hearing Centre, which was 
included with his application, the Veteran stated that he first 
noticed hearing loss approximately ten years previously (i.e., 
approximately 1990), approximately 25 years after his service 
discharge in January 1965.  

Although the Federal Rules of Evidence do not apply to Veterans' 
jurisprudence, recourse to the Federal Rules of Evidence is 
appropriate where the Rules assist in the articulation of the 
Board's reasons and bases for a decision in a given case.  See 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997); Cf. Nieves-
Rodriguez, supra, at 302 (finding Federal Rules of Evidence may 
supply guiding factors to be used by VA adjudicators in 
evaluating the probative value of medical evidence).  Here, the 
Board finds Rule 803 of the Federal Rules of Evidence to be 
instructive as this Rule provides an exception to hearsay rules 
with regard to statements made for the purpose of medical 
diagnosis or treatment.  This Rule acknowledges that there is a 
particular self-interest or need for honesty inherent in 
providing statements to medical personnel while seeking 
treatment, i.e., that the Veteran had significant personal cause 
to be honest and complete in describing his medical history at 
the time that he sought treatment.  Therefore, the Board accords 
great probative weight to the Veteran's own statements when 
seeking medical treatment that his hearing loss and tinnitus 
existed since approximately 1990.

Moreover, the Veteran's service treatment records are negative 
for any complaints, treatment, or diagnoses relevant to hearing 
difficulty or tinnitus.  In fact, he expressly denied having ear 
trouble on a December 1964 Report of Medical History, which was 
conducted at the time he was separated from the military.  The 
Board finds such evidence, made contemporaneous to service, to be 
more probative than his statements made approximately 40 years 
after his service discharge and in the context of seeking a 
monetary benefit from VA.  

Consequently, based on the foregoing evidence, the Board finds 
that the Veteran's statements regarding continuity of 
symptomatology to be not credible.  Therefore, the weight of the 
evidence reflects that the Veteran's bilateral hearing loss and 
tinnitus were not a result of his active duty service.  As the 
preponderance of the evidence is against the Veteran's claims, 
the benefit of the doubt doctrine does not apply and the claims 
must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


